Case 1:20-cv-00119-BAH Document 11 Filed 01/27/20 Page 1of1
AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Colorado [=]
_ DISTRICT OF COLUMBIA, et al., )
Plaintiff )
Vv. ) Case No. 1:20-cv-00119-BAH
DEPARTMENT OF AGRICULTURE, et al., )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Commonwealth of Virginia

bax: Jan, 21,2020 (MK sur

VS L)~" ttorney ’s Signature

Jessica Merry Samuels, DC No. 1552258

Printed name and bar number

Office of the Attorney General
202 North Ninth Street
Richmond, Virginia 23219

 

Address

jsamuels@oag.state.va.us
E-mail address

(804) 786-6835

Telephone number

(804) 371-0200

 

FAX number
